DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Status:  
               Claims 1-20 are pending.
	Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “a server configured to apply a machine learning algorithm that (1) processes the flight information and (2) generate an output indicative of a probability of an antenna-related outage of the network connectivity that is caused due to a failure of the antenna based on processed flight information (Claims 1 and 12 ). “The closest prior art found is as follows:
Mohr et al. (US 2021/0075871 A1)- The server may transmit to the ground server via the antenna the updated list of the map features as preferred map setting for a passenger so that the ground server can update the list of map features stored on database. For example, after the airplane has landed at its destination, the server may transmit the updated list of map features to the ground server. In some embodiments, the server can transmit the updated map preference of one or more passengers to the ground server so that the ground server can update the list of map features as passenger preferences stored on the database.
Campbell et al. (US 2022/0104167 A1)- a system for predicting an outage for a commercial passenger vehicle is described. The system includes a storage configured to store travel information of an upcoming travel by the commercial passenger vehicle that is configured to provide a network connectivity for devices in the commercial passenger vehicle to remote devices; and a server configured to process the travel information and generate an output indicative of a probability of an outage of the network connectivity based on the travel information of the upcoming travel, and wherein the server is further configured to apply a machine learning algorithm that (1) processes the travel information based on history information related to a planned route to be taken during the upcoming travel and regulation information related to the upcoming travel and (2) determines the probability of the outage along the planned route.
	Keen et al. (Pub. No. US 2003/0233658 A1)- The in-flight entertainment system 30 of the invention determines or receives the aircraft position during flight and generates a moving map image 195 of the aircraft as a flight information video channel. Various flight parameters 196 can also be displayed along with the moving map image 195. This flight information channel is offered along with the DBS programming channels during aircraft flight. In the illustrated embodiment, the passenger may select the flight information channel to be displayed on the passenger video display 68 using the passenger control unit (PCU) 71 which is typically mounted in the armrest as described above. In other words, the flight information channel is integrated along with the entertainment programming channels from the DBS system.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," a server configured to apply a machine learning algorithm that (1) processes the flight information and (2) generate an output indicative of a probability of an antenna-related outage of the network connectivity that is caused due to a failure of the antenna based on processed flight information “(claims 1 and 12) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472